In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 10-483V
                                        Filed: July 28, 2014

* * * * * * * * * * * * * * *              *
SAMANTHA Y. WILSON, As Parent and          *            UNPUBLISHED
Legal Representative of her minor daughter,*
S.W.,                                      *            Special Master Dorsey
                                           *
            Petitioner,                    *            Joint Stipulation on Damages;
                                           *            Inactivated Polio Vaccine (“IPV”);
v.                                         *            Diptheria-Tetanus-Acellular
                                           *            Pertussis (“DTaP”) Vaccine;
SECRETARY OF HEALTH                        *            Guillain Barré Syndrome (“GBS”);
AND HUMAN SERVICES,                        *            Chronic Inflammatory
                                           *            Demyelinating Polyneuropathy
            Respondent.                    *            (“CIDP”).
* * * * * * * * * * * * * * * *
Ramon Rodriguez, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for petitioner.
Glenn MacLeod, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

        On July 26, 2010, Samantha Y. Wilson (“petitioner”) filed a petition on behalf of her
daughter, S.W., pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§
300aa-1 to -34 (2006). Petitioner alleged that S.W. received Inactivated Polio (“IPV”) and
Diptheria-Tetanus-Acellular Pertussis (“DTaP”) vaccines on July 30, 2007, and that she
thereafter suffered from Guillain Barré syndrome (“GBS”), or another neurological injury, which
was caused in fact by the vaccinations. See Petition at 1-2.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
       On July 25, 2014, the parties filed a stipulation in which they agree that a decision should
be entered awarding compensation.

       Respondent denies that the DTaP and IPV vaccines caused S.W.’s alleged GBS and/or
CIDP and/or any other injury, and further denies that her current disabilities are sequelae of a
vaccine-related injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

           A lump sum of $112,165.67, which amount represents reimbursement of a lien
           for services rendered on behalf of S.W., in the form of a check payable jointly to
           petitioner as guardian/conservator of S.W.’s estate, and

               The State of Michigan
               P.O. Box 30053
               Lansing, MI 48909
               RE: [S.W.]
               Medicaid ID#: 0029044902

           Petitioner agrees to endorse this payment to the Michigan Medicaid Agency; and

           A lump sum of $325,000.00, in the form of a check payable to petitioner, as
           guardian/conservator of the estate of S.W., which amount represents
           compensation for all other damages that would be available under 42 U.S.C.
           §300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master
3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2
Case 1:10-vv-00483-UNJ Document 82 Filed 07/25/14 Page 1 of 6
Case 1:10-vv-00483-UNJ Document 82 Filed 07/25/14 Page 2 of 6
Case 1:10-vv-00483-UNJ Document 82 Filed 07/25/14 Page 3 of 6
Case 1:10-vv-00483-UNJ Document 82 Filed 07/25/14 Page 4 of 6
Case 1:10-vv-00483-UNJ Document 82 Filed 07/25/14 Page 5 of 6
Case 1:10-vv-00483-UNJ Document 82 Filed 07/25/14 Page 6 of 6